CORRECTED OPINION

PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RITA WARREN,
Plaintiff-Appellant,

v.                                                                    No. 98-1059

FAIRFAX COUNTY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-97-119-A)

Argued: June 9, 1999

Decided: October 13, 1999
Corrected Opinion Filed October 28, 1999

Before WILKINSON, Chief Judge, and WIDENER,
MURNAGHAN, ERVIN,* NIEMEYER, HAMILTON, LUTTIG,
WILLIAMS, MICHAEL, MOTZ, TRAXLER, and KING,
Circuit Judges.

_________________________________________________________________

Reversed by published opinion. Judge Murnaghan wrote the majority
opinion, in which Chief Judge Wilkinson and Judges Hamilton, Lut-
tig, Michael, Motz, Traxler, and King joined. Chief Judge Wilkinson
wrote a concurring opinion. Judge Niemeyer wrote a dissenting opin-
ion, in which Judges Widener and Williams joined.

_________________________________________________________________

CORRECTION MADE ON COVER SHEET
_________________________________________________________________
*Judge Ervin heard oral argument in this case but died prior to the
time the decision was filed.
COUNSEL

ARGUED: Victor Michael Glasberg, VICTOR M. GLASBERG &
ASSOCIATES, Alexandria, Virginia, for Appellant. James Patrick
Taves, Senior Assistant County Attorney, Fairfax, Virginia, for
Appellee. ON BRIEF: Jeanne Goldberg, VICTOR M. GLASBERG
& ASSOCIATES, Alexandria, Virginia, for Appellant. David P. Bob-
zien, County Attorney, Karen L. Gibbons, Assistant County Attorney,
Fairfax, Virginia, for Appellee.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

Stretching in front of the Fairfax County Government Center Com-
plex is a large grassy mall, approximately thirty yards wide and span-
ning about 200 yards (the "Center Island mall" or the "mall").
Sidewalks circumnavigate the mall and amble along a central land-
scaped strip. The area of the mall abutting the Government Center
Complex features a circular brick promenade complemented by addi-
tional landscaping. Surrounding the mall is the street which leads to
the Government Center Complex. The entire mall is outdoors, unen-
closed, publicly accessible, and in fact open to the public.

In November 1996 Rita Warren, a resident of Fairfax City, filed for
a permit to erect a holiday display on the Center Island mall. Fairfax
County (the "County") and Fairfax City are separate jurisdictions in
Virginia. Fairfax City is much smaller than the County and is sur-
rounded in its entirety by the County. Fairfax County Procedural
Memorandum No. 08-05 (Nov. 18, 1996) (the "Memorandum") gov-
erns use of the Center Island mall. The Memorandum states that it is
County policy "to encourage use of the common areas of the Govern-
ment Center Complex by [qualified persons] for civic, cultural, edu-
cational, religious, recreational and similar activities . . . ."
Memorandum, at 2. The Memorandum limits the scope of qualified
persons to county residents, county employees, and county non-
profits, defined as "[a]ny nonprofit organization which has an office
in Fairfax County and/or serves the citizens of Fairfax County . . . ."1
_________________________________________________________________
1 For ease of reference, the qualified persons restriction in the Memo-
randum will sometimes be referred to as a "residency restriction" or

                    2
Memorandum, at 4. Because Warren was not a resident or employee
of the County, the County denied Warren permission to engage in
First Amendment activity on the Center Island mall.

Warren filed suit in the federal district court for the Eastern District
of Virginia, challenging the County's action as a violation of her
Fourteenth Amendment rights of freedom of speech and equal protec-
tion. The district court initially granted Warren a preliminary injunc-
tion against enforcement of the Memorandum as applied to the Center
Island mall. Later, however, the district court held in favor of the
County. See Warren v. Fairfax County, 988 F. Supp. 957 (E.D. Va.
1997). The district court reasoned that the Center Island mall was not
a traditional public forum, but instead was a designated limited public
forum, and Warren was not a member of the class to whom the Center
Island had been opened. See id. at 962-64. Further, the district court
held that the residency restriction in the Memorandum passed consti-
tutional muster because it was reasonable and viewpoint neutral. See
id. at 964-67.

On appeal, a divided panel of this Court affirmed the district court.
See Warren v. Fairfax County, 169 F.3d 190 (4th Cir. 1999). The
panel decision was vacated on April 21, 1999, when the Court granted
Warren's petition for rehearing en banc. Now, the Court adopts as its
own sections II, III(A), III(B), and III(C) of the dissenting panel opin-
ion, appended to this opinion.2 We hold that the Center Island mall
is a traditional public forum under the law detailed in section II of that
opinion. See Warren, 169 F.3d at 197-201 (Murnaghan, J., dissenting)
[hereinafter, all references to Warren are to the panel dissent].

The Center Island mall has the physical characteristics of a tradi-
tional public forum. See, e.g., Int'l Society for Krishna Conscious-
ness, Inc. v. Lee, 505 U.S. 672, 686 (1992) (O'Connor, J., concurring
in ISKCON v. Lee and concurring in the judgment in Lee v. Int'l Soci-
ety of Krishna Consciousness, Inc., 505 U.S. 830 (1992)); United
States v. Kokinda, 497 U.S. 720, 727 (1990) (plurality opinion). It is
_________________________________________________________________
"residents-only policy."
2 The adoption of these sections of the dissent obviates the need to con-
sider the arguments raised in the other sections.

                     3
an open public thoroughfare best characterized as a park or mall. See
Warren, 169 F.3d at 198-99, 201.

The Center Island mall has the objective3 use and purpose of a tra-
ditional public forum. See Warren, 169 F.3d at 198-99, 202. Its objec-
tive use is as a place of open public access, which is eminently
compatible with expressive activity. See Arkansas Educ. Television
Comm'n v. Forbes, 523 U.S. 666, 678, 118 S. Ct. 1633, 1641 (1998).

Finally, the Center Island mall is part of a class of property which
by history and tradition has been open and used for expressive activ-
ity. See Warren, 169 F.3d at 198-99, 202. The Center Island mall is
part of the outdoor grounds of a seat of legislative and/or executive
power. See id. at 202.

Alternatively, the Center Island mall is a traditional public forum
because it is merely a combination of the three prototypical examples
of traditional public fora -- streets, sidewalks, and parks. See id. at
203-04.

The designation of an area as a traditional public forum does not
prevent localities from addressing such significant concerns as public
safety and the movement of traffic. The Supreme Court has made
clear

          that even in a public forum the government may impose rea-
          sonable restrictions on the time, place, or manner of pro-
          tected speech, provided the restrictions "are justified without
          reference to the content of the regulated speech, that they
          are narrowly tailored to serve a significant governmental
          interest, and that they leave open ample alternative channels
          for communication of the information."

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (quoting
Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293
(1984)). The restriction here fails because it is not narrowly tailored
_________________________________________________________________
3 The term "objective" in this context means "without reference to the
attempted restriction on speech." See Warren , 169 F.3d at 198 n.4.

                    4
to achieve a significant state interest. See Warren, 169 F.3d at 204-05.
Also, under Arkansas Educational Television Commission v. Forbes,
a state entity cannot exclude a speaker from a traditional public forum
altogether unless "`the exclusion is necessary to serve a compelling
state interest and the exclusion is narrowly drawn to achieve that
interest.'" Forbes, 523 U.S. at 677 1641 (quoting Cornelius v.
NAACP Legal Defense & Ed. Fund, Inc., 473 U.S. 788, 800 (1985)).
Here, the exclusion of non-residents passes neither prong -- it serves
no compelling interests and it is not narrowly tailored to achieve the
interests that it does serve. See Warren, 169 F.3d at 204-05.

Accordingly, we strike down the Memorandum as violative of First
and Fourteenth Amendment rights insofar as it applies to the Center
Island mall. The district court by en banc majority opinion is

REVERSED.

ADDENDUM

Parts II AND III of Judge Murnaghan's dissent
from the panel opinion reported at 169 F.3d 190.

II.

The Supreme Court recently confirmed that courts should evaluate
First Amendment rights on government-owned property under a pub-
lic forum analysis. See Arkansas Educ. Television Comm'n v. Forbes,
523 U.S. ___, ___, 118 S. Ct. 1633, 1641 (1998). The public forum
analysis was created to recognize that the government must be able
to limit the use of its property to the intended purpose for which the
property was created, see, e.g., Cornelius v. NAACP Legal Defense
and Educ. Fund, Inc., 473 U.S. 788, 800 (1985); Adderley v. Florida,
385 U.S. 39, 48 (1966), and to limit access to those rightfully con-
ducting business there, see, e.g., Perry Educ. Ass'n v. Perry Local
Educators' Ass'n, 460 U.S. 37, 53 (1983). Toward that end, the Court
has identified at least three types of fora for First Amendment pur-
poses, each subject to a different regime of constitutional scrutiny: the
traditional public forum, the designated public forum, and the non-
public forum. Ark. Educ., 523 U.S. at ___, 118 S. Ct. at 1641 (quoting

                    5
Cornelius, 473 U.S. at 802). The Court distinguishes between these
fora based upon the physical characteristics of the property, including
its location, see, e.g., Frisby v. Schultz, 487 U.S. 474, 480-481 (1988);
United States v. Grace, 461 U.S. 171, 177, 179 (1983); the objective4
use and purposes of the property, see, e.g., Ark. Educ., 523 U.S. at
___, 118 S. Ct. at 1641; Cornelius, 473 U.S. at 800, 805, 809; and
government intent and policy with respect to the property, which may
be evidenced by its historic and traditional treatment, see, e.g., Int'l
Society for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 680-
681 (1992). None of these factors is dispositive. See United States v.
Kokinda, 497 U.S. 720, 727 (1990) (plurality opinion) (physical char-
acteristics of property not dispositive); Grace , 461 U.S. at 177 (fact
that property is subject to use by general public is not dispositive);
Lee v. Int'l Society for Krishna Consciousness, Inc. , 505 U.S. 830
(1992) (government policy prohibiting distribution of literature on
property struck down); Cornelius, 473 U.S. at 805 (government's
decision to limit access is not itself dispositive).

Traditional public fora have objective characteristics which "re-
quire the government to accommodate private speakers." Ark Educ.,
523 U.S. at ___, 118 S. Ct. at 1641. See also ISKCON v. Lee, 505
U.S. at 686 (O'Connor, J., concurring in ISKCON v. Lee and concur-
ring in the judgment in Lee v. ISKCON) (Public access to traditional
public fora is "`inherent in the open nature of the locations'") (quoting
Kokinda, 497 U.S. at 743 (Brennan, J., dissenting)). The typical tradi-
tional public forum is property which has the physical characteristics
of a public thoroughfare, see, e.g., Kokinda, 497 U.S. at 727 (plurality
opinion), which has the objective use and purpose of open public
access or some other objective use and purpose inherently compatible
with expressive conduct, see, e.g., Ark. Educ., 523 U.S. at ___, 118
S. Ct. at 1641, and which by history and tradition has been used for
expressive conduct, see, e.g., Perry, 460 U.S. at 45. The archetypical
examples of traditional public fora are streets, sidewalks, and parks:
_________________________________________________________________
4 The term "objective" in this context means, "without reference to the
attempted restriction on speech". The restriction on speech cannot be
used to justify itself, but must be justified by reference to some non-
speech-restrictive aspect of the forum. See, e.g., Int'l Society for Krishna
Consciousness, Inc. v. Lee, 505 U.S. 672, 691 (1992) (O'Connor, J., con-
curring in ISKCON v. Lee and concurring in the judgment in Lee v.
ISKCON, 505 U.S. 830 (1992)).

                    6
          Wherever the title of streets and parks may rest, they have
          immemorially been held in trust for the use of the public
          and, time out of mind, have been used for purposes of
          assembly, communicating thoughts between citizens, and
          discussing public questions. Such use of the streets and pub-
          lic places has, from ancient times, been a part of the privi-
          leges, immunities, rights, and liberties of citizens.

Hague v. C.I.O., 307 U.S. 496, 515-16 (1939). See also Grace, 461
U.S. at 177. Since it is so likely that any given street, sidewalk, or
park meets all three characteristics of a traditional public forum a
court can generally treat a street, sidewalk, or park as a traditional
public forum without making a "particularized inquiry". See Frisby v.
Schultz, 478 U.S. at 481; Grace, 461 U.S. at 179-180; ISKCON v.
Lee, 505 U.S. at 697 (Kennedy, J., concurring in the judgments in
ISKCON v. Lee and Lee v. ISKCON). Occasionally, further inquiry
may be necessary even when property has the physical characteristics
of a traditional public forum and is generally open to public traffic.
For instance, neither a sidewalk on a military base over which the
military has retained control, compare Greer v. Spock, 424 U.S. 828
(1976), with Flower v. United States, 407 U.S. 197 (1972) (per
curiam), cited with approval in Greer, 424 U.S. at 835, nor a single-
purpose sidewalk physically separated from the rest of municipal
sidewalks and part of a class historically subject to restrictions, see
Kokinda, 497 U.S. 720 (plurality opinion),5 are traditional public fora.

The Supreme Court has recently stated that traditional public forum
status does not "extend[ ] beyond its historic confines ...." Ark. Educ.,
523 U.S. at ___, 118 S. Ct. at 1641. The Court has never precisely
stated what those confines are, however. For instance, the Court has
never defined the terms "street," "sidewalk," or "park." Nor has the
Court strictly limited the traditional public forum category to streets,
sidewalks, and parks. See Southeastern Promotions, Ltd. v. Conrad,
420 U.S. 546 (1975) (leased municipal theater is a public forum);
_________________________________________________________________
5 It is notable, though, that five Justices evaluated the restriction at
issue in Kokinda under the traditional public forum standard. See
Kokinda, 497 U.S. at 737 (Kennedy, J., concurring in the judgment); id.
at 740 (Brennan, J., dissenting, joined by Marshall, Stevens, and, in part,
Blackmun).

                    7
Heffron v. Int'l Society for Krishna Consciousness, Inc., 452 U.S. 640
(1981) (state fair is a public forum); Edwards v. South Carolina, 372
U.S. 229 (1963) (grounds of state capitol are a traditional public
forum).

Access to traditional public fora may be limited only by content-
neutral and "reasonable restrictions on the time, place, or manner of
protected speech, provided the restrictions ...`are narrowly tailored to
serve a significant governmental interest, and that they leave open
ample alternative channels for communication of the information.'"
Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (quoting
Clark v. Community for Creative Nonviolence, 468 U.S. 288, 293
(1984)). Exclusion on the basis of speaker-identity is valid only where
the exclusion is necessary to serve a compelling state interest and the
exclusion is narrowly drawn to achieve that interest. Ark. Educ., 523
U.S. at ___, 118 S. Ct. at 1641 (quoting Cornelius, 473 U.S. at 800).

The second category is the nonpublic forum. Some Supreme Court
precedent indicates that all government properties which are not tradi-
tional public fora and which the government has not intentionally
opened to expressive conduct are nonpublic fora. See ISKCON v. Lee,
505 U.S. at 680. But see Kokinda, 497 U.S. at 738-39 (Kennedy, J.,
concurring in the judgment) (objective characteristics and customary
use by the public may control forum designation over government
intent). Accord ISKCON v. Lee, 505 U.S. at 693 (Kennedy, J., concur-
ring in the judgments in ISKCON v. Lee and Lee v. ISKCON). Cover-
ing such a wide variety of property, it is difficult to narrow the exact
physical characteristics,6 objective uses and purposes, and govern-
ment intent that must characterize nonpublic fora. One characteristic
has been assumed in all of the Supreme Court cases that address the
issue, however: opening the nonpublic forum to expressive conduct
will somehow interfere with the objective use and purpose to which
the property has been dedicated.7See, e.g., Ark. Educ., 523 U.S. at
_________________________________________________________________
6 A forum need not have a physicalexistence. See, e.g., Ark. Educ., 523
U.S. ___, 118 S. Ct. 1633 (public access debate); Rosenberger v. Rector
and Visitors of the Univ. of Va., 515 U.S. 819 (1995) (student activities
fund).
7 There are actually two assumptions here: First, that the property has
been dedicated to some objective use or purpose (i.e., a use or purpose
independent of any speech restrictions); and second, that the objective
use or purpose is somehow inconsistent with free and open speech.

                    8
___, ___, 118 S. Ct. at 1641, 1643; ISKCON v. Lee, 505 U.S. at 681;
id. at 699 (Kennedy, J., concurring in the judgments in ISKCON v.
Lee and Lee v. ISKCON); Kokinda, 497 U.S. at 728-29, 733 (plurality
opinion) (designation as nonpublic forum depends, in part, on purpose
of property; solicitation disrupts purpose); Cornelius, 473 U.S. at 800;
United States Postal Service v. Council of Greenburgh Civic Ass'ns,
453 U.S. 114, 130 n.6 (1981); Greer v. Spock, 424 U.S. at 838;
Adderley v. Florida, 385 U.S. at 47-48. The Supreme Court has
addressed this characteristic in evaluating the types of speech restric-
tions that are permissible in nonpublic fora. Restrictions on speech in
nonpublic fora must be viewpoint neutral and reasonable "in light of
the purpose of the forum and all the surrounding circumstances".
Cornelius, 473 at 809. Therefore, restrictions on speech in public fora
are justified to the extent that the speech at issue would interfere with
the objective purposes and use of the forum. See , e.g., ISKCON v.
Lee, 505 U.S. at 688, 692 (O'Connor, J., concurring in ISKCON v.
Lee and concurring in the judgment in Lee v. ISKCON) (quoting
Perry, 460 U.S. at 50-51, itself quoting U.S.P.S. v. Greenburgh, 453
U.S. at 129-130) (reasonableness justified by "lawfully dedicated"
intended use of the property). See also Multimedia Pub. Co. v.
Greenville-Spartanburg Airport District, 991 F.2d 154, 159 (4th Cir.
1993) ("the overall assessment [as to reasonableness] must be
undertaken with an eye to the `intended purposes,' of [the property]
and of the ways in which the regulated conduct ... might actually
interfere with the carrying out of those purposes.").

The final category is actually a hybrid of the other two. So-called
"designated public fora" (often called "limited public fora") are those
properties which the government has opened for expressive activity
to the public, or some segment of the public. Ark. Educ., 523 U.S. at
___. A designated public forum can be opened only to a limited class
of speakers or for limited topics. Perry, 460 U.S. at 46 n.7. Merely
allowing some speech on property that is not a traditional public
forum does not automatically create a designated public forum. The
Supreme Court recently clarified the distinction. The government
creates a designated public forum when it purposefully makes prop-
erty "generally available" to a class of speakers. See Ark. Educ., 523
U.S. at ___, 118 S. Ct. at 1642 (quoting Widmar v. Vincent, 454 U.S.
263, 264 (1981)). By contrast, the government may retain nonpublic
forum status by allowing selective, permission-only access to the

                    9
forum. See id. The granting of such permission must be contingent
upon non-ministerial judgments. See id.; Cornelius, 473 U.S. at 804.

Two levels of First Amendment analysis are applicable to limited
public fora. First, is the "internal standard" -- "[i]f the government
excludes a speaker who falls within the class to which a designated
[limited] public forum is made generally available, its action is sub-
ject to strict scrutiny." Ark. Educ., 523 U.S. at ___, 118 S. Ct. at 1641.
That is, as regards the class for which the forum has been designated,
a limited public forum is treated as a traditional public forum. So, for
instance, a University may not exclude certain student speakers from
meeting space or university funding otherwise available on a general-
ized basis to students and student groups. See Widmar, 454 U.S. 263.
Cf. Rosenberger v. Rector and Visitors of the Univ. of Va., 515 U.S.
819 (1995) (exclusion was viewpoint-based).

The second standard, the "external standard", places restrictions on
the government's ability to designate the class for whose especial
benefit the forum has been opened. The Supreme Court has not yet
clearly stated what these external limitations are, except to say that
once a limited forum has been created, entities of a"similar character"
to those allowed access may not be excluded. Perry, 460 U.S. at 48.
Cf. also id. at 55 ("the state may draw distinctions which relate to the
special purpose for which the property is used"); Ark. Educ., 523 U.S.
at ___, 118 S. Ct. at 1647 (Stevens, J., dissenting) ("the First Amend-
ment will not tolerate arbitrary definitions of the scope of the
forum."); Cornelius, 473 U.S. at 825-27 (Blackmun, J., dissenting)
(discussing limits, if any, placed on government's ability to define the
scope of a limited public forum). Initially, since designated public
fora, in the absence of an affirmative governmental designation,
would be treated as nonpublic fora, it would seem logical that the
selection of the class would be subject only to the standards applica-
ble to restrictions on speakers in a nonpublic forum. That is, the selec-
tion of a class by the government must only be viewpoint neutral and
reasonable in light of the objective purposes served by the forum.8 See
ante at 7.
_________________________________________________________________
8 As Justice Blackmun has pointed out, see Cornelius, 473 U.S. at 825-
27, this in effect makes the limited public forum analytically indistinct
from a nonpublic forum. If it is reasonable (or unreasonable) to exclude
a speaker from a nonpublic forum, then it must also be reasonable (or
unreasonable) to exclude the speaker from the class of speakers to which
the forum has been opened on a limited basis.

                     10
III.

A.

The Center Island mall is a traditional public forum. The Center
Island mall has the physical characteristics of a public thoroughfare
like a park or a mall; it has the objective use and purposes of open
public access and its use is eminently compatible with expressive
activity; and it is part of a class of property which by history and tra-
dition has been open and used for expressive activity.

The Center Island mall has the physical characteristics of a public
thoroughfare like a park or a mall. The district court and the majority
disagree. They describe the Center Island mall as merely a landscaped
"median dividing a u-shaped driveway" and they argue that land-
scaped medians are not traditional public fora. Both contentions are
wrong.

The Center Island mall is not merely a landscaped median strip.
We have not been given the exact dimensions of the Center Island
mall, but the aerial photos indicate that it is at least 30 yards wide and
approximately two hundred yards long (i.e., it has more square foot-
age than a football field), divided into three sections of roughly equal
size by street intersections. Sidewalks circumnavigate the mall and
traverse a center landscaped area, inviting pedestrians to stroll along
the mall and explore the landscaping further. The section of the mall
closest to the Government Center features a circular landscaped area
with additional walkways. A "mall" is defined as "a usu[ally] public
area (typically a lane or similar strip) often set with trees or bushes
or flowers and designed as a promenade for leisurely strolling or as
a pedestrian walk." Webster's Third New International Dictionary
1367 (unabr. 1993). A park is "a tract of land maintained by a city or
town as a place of beauty or of public recreation." Id. at 1642. The
Center Island mall fits neatly into these definitions.

The majority tries to avoid these common sense designations of the
Center Island mall by focusing on the fact that the Center Island mall
is surrounded by a "driveway". The fact that the Center Island mall
is surrounded by streets or a "driveway" does not suggest that it is not
a public forum. Municipal parks and malls are always surrounded by

                     11
streets. Because of limited space in municipalities, parks and malls
must be squeezed between streets, serving both as destinations for
park-type activities and as traffic control mechanisms. See, e.g.,
Flamer v. City of White Plains, New York, 841 F. Supp. 1365, 1368
(S.D.N.Y. 1993) (noting that municipal park was merely a median
between two streets, only 15 feet wide at its narrowest end). Under
the majority's approach, one could argue that the National Mall is
merely a median dividing Independence Avenue from Constitution
Avenue, or, more to scale, that the Mount Vernon park in Baltimore,
housing the nation's first Washington monument, is merely a median
dividing traffic on Charles Street.

In fact, that the Center Island mall is an open area surrounded by
a "U-shaped driveway" lying directly in front of a seat of government
provides support for the idea that the Center Island mall is a tradi-
tional public forum. The physical characteristics of the Center Island
mall are strikingly similar to the government center grounds in
Edwards v. South Carolina, 372 U.S. 229. There the Supreme Court
described the grounds on and around which the protesters were
marching as the "horseshoe," a fairly large open area, surrounded by
sidewalks. Edwards, 372 U.S. at 230. The"horseshoe" received its
name because it was defined by a U-shaped driveway. See id. at 230-
32, 240 & n.3 (majority opinion and Clark, J., dissenting). The
Supreme Court had no trouble treating the horseshoe-- an open area
surrounded by a U-shaped driveway -- as a traditional public forum.
See id. at 235-236. I would follow the Supreme Court's lead.

The Center Island mall has the objective use and purpose of open
access to the general public, which is eminently compatible with the
widest scope of expressive activity. The majority argues that areas
like the Center Island mall do not have the objective purpose and use
to promote expressive activity because they are"designed primarily
for aesthetic purposes such as plantings". Ante, at 6. This is irrelevant,
however; the fact that the Center Island mall may have been designed
primarily for "aesthetic purposes, such as plantings" does not provide
support for the majority's position. First, the primary purpose for
which a particular piece of property was created is not dispositive.
One cannot seriously argue with Justice Kennedy's observation that
the traditional public fora of streets, sidewalks, and parks are not pri-
marily designed for expressive purposes. See ISKCON v. Lee, 505
12
U.S. at 696-97 (Kennedy, J., concurring in the judgments in ISKCON
v. Lee and Lee v. ISKCON). Sidewalks are designed for safer and
more convenient walking; the Supreme Court has noted that "the pri-
mary purpose to which the streets are dedicated" is "the movement of
people and property." Schneider v. State of New Jersey, 308 U.S. 147,
160 (1939). As the definitions quoted above indicate, and any stroll
will confirm, parks and malls are often designed merely for aesthetic
purposes, including plantings. The test is not whether the property
was designed for expressive activity, but whether the objective uses
and purposes of the property are compatible with the wide measure
of expressive conduct characterizing public fora. See Grayned v. City
of Rockford, 408 U.S. 104, 116 (1972) ("The crucial question is
whether the manner of expression is basically incompatible with the
normal activity of a particular place at a particular time."). There is
no doubt that the objective use and purpose of the Center Island mall
is compatible with expressive activity. The Center Island is an out-
door, non-enclosed area, open to the public. The County has admitted
that speech is compatible with the Center Island mall by "encourag-
ing" qualified persons (who number close to one million people) to
use it for all manner of expressive activity. The district court agreed
with the County's assessment:

          Because it is close to the seat of government and yet far
          enough away that activity there would cause no disruption,
          it is a particularly apt location in which to engage in politi-
          cal or otherwise protected speech.

988 F. Supp. 957, 963. In fact, up until November 1996, access to the
Center Island was apparently open to all speakers via a licensing pro-
cedure. Ms. Warren was actually allowed to mount a Christmas dis-
play on the grounds of the Government Center Complex in 1995.

Finally, the Center Island is part of a class of property which, by
history and tradition, has been treated as a public forum. It is a part
of the grounds of a seat of legislative and executive power. "In gen-
eral, the grounds ... of state and federal capitol complexes ... have
consistently been held to be public fora." ACT-UP v. Walp, 755 F.
Supp. 1281, 1287 (M.D. Pa. 1991) (citing, inter alia, Grace, 461 U.S.
171). See also Edwards, 372 U.S. 229; Adderley v. Florida, 385 U.S.
at 41 (distinguishing Edwards by stating,"[t]raditionally, state capitol

                    13
grounds are open to the public. Jails ... are not."); Women Strike for
Peace v. Morton, 472 F.2d 1273, 1287 (D.C. Cir. 1972) (Wright, J.,
concurring) ("Parks are much more like state capitol grounds ....
[they] have long been regarded as `a particular kind of community
area that, under the Anglo-American tradition, are available, at least
to some extent and on a reasonable basis, for groups of citizens con-
cerned with the expression of ideas.'") (quoting Women Strike for
Peace v. Hickel, 420 F.2d 597, 600 (1969)).

Thus, we are faced with a park or a mall, strikingly similar to prop-
erty already determined by the Supreme Court to be a traditional pub-
lic forum, which is open to the public, which is suitable and actually
used for expressive activity, and which, lying directly in front of a
seat of government power, is part of a class of property traditionally
open to expressive activity. I cannot fathom how the majority main-
tains that the Center Island mall is not a public forum.

B.

Even if I was to agree with the majority that the Center Island mall
is only a landscaped median strip, I would disagree with the majori-
ty's conclusion that median strips are not traditional public fora.9 Nei-
ther the district court nor the majority cited to any authority
supporting their novel attempt to carve out an exception from the pub-
lic forum doctrine for property that, quite literally, lies at the heart of
the Supreme Court's quintessential example of the traditional public
forum. If streets, sidewalks and parks are traditional public fora, then
a court bears a heavy burden in explaining why property which is
merely a combination of all three from the standpoint of physical
characteristics, objective uses and purposes, and traditional and his-
toric treatment, is not. Median strips, like sidewalks, are integral parts
of the public thoroughfares that constitute the traditional public fora.10
_________________________________________________________________
9 I note that I am not referring to median strips on interstates and simi-
larly cordoned off expressways, which by their nature are not generally
accessible to pedestrians. The Center Island mall is not such a median
strip, as evidenced by the sidewalks around its circumference. For a dis-
cussion of the great variety of median strip shapes, sizes, and characteris-
tics, see ACORN v. City of New Orleans, 606 F. Supp. 16, 19 n.6, and
22-24 (E.D. La. 1984).
10 Many jurisdictions even include median strips and sidewalks in their
definition of the term "street". See, e.g., Central American Refugee

                    14
In many cases, median strips house sidewalks.11 If a person who is
rightfully on a street or sidewalk left open to the public "carries with
him there as elsewhere the constitutional right to express his views in
an orderly fashion," Jamison v. Texas, 318 U.S. 413, 416 (1943), I do
not see how the person loses that right merely by stepping onto the
median. Nor does the general public. Consistent with the median
strip's function as part of the public thoroughfares traditionally open
to the public for expressive activities, people have been engaging in
such activity on median strips for as long as median strips have been
in existence. Newspaper criers, local civic fundraisers, members of
political campaigns, religious groups, and people with a message have
often chosen median strips, with their ready access to the bustle of
undifferentiated humanity, as their preferred launching point for
expressive conduct.

In fact, given that streets and sidewalks are the prototypical exam-
ples of traditional public fora, I am perplexed at the majority's con-
clusory, one-sentence dismissal of the idea that medians are not part
of these traditional public fora. Especially so, since every other court
that has addressed the matter has treated medians for First Amend-
ment purposes as part and parcel of the streets and sidewalks of which
they form an integral part, including the Ninth Circuit, the Sixth Cir-
cuit, the Fifth Circuit, the Eighth Circuit, and a court in the Eleventh
Circuit. See Sloman v. Tadlock, 21 F.3d 1462, 1465, 1469 (9th Cir.
1994); ACORN v. City of Phoenix, 798 F.2d 1260, 1267 (9th Cir.
1986); Ater v. Armstrong, 961 F.2d 1224, 1225, 1227 (6th Cir. 1992);
Int'l Society for Krishna Consciousness of New Orleans, Inc. v. City
of Baton Rouge, 876 F.2d 494, 497 (5th Cir. 1989); ACORN v. City
of New Orleans, 606 F. Supp. 16, 19-20 (E.D. La. 1984); Ass'n of
Community Organizations for Reform Now v. St. Louis County, 930
_________________________________________________________________
Center-Carecen (N.Y.) v. City of Glen Cove, 753 F. Supp. 437, 443
(E.D.N.Y. 1990); ISKCON of New Orleans, Inc. v. City of Baton Rouge,
668 F. Supp. 527, 530 n.3 (M.D. La. 1987), aff'd 876 F.2d 494 (5th Cir.
1989).
11 The majority's approach would force courts in the future to try and
distinguish when a sidewalk is a public forum because it is a sidewalk
and when a sidewalk is a nonpublic forum because it is actually a median
strip.

                    15
F.2d 591, 593, 594 (8th Cir. 1991); News & Sentinel Co. v. Cox, 702
F. Supp. 891, 899 (S.D. Fla. 1988). The majority does not cite to even
one of these cases. In each of these cases, restrictions that affected an
individual's use of medians for expressive purposes were analyzed
under the traditional public forum analysis.12

C.

Therefore, no matter whether the Center Island mall is a park or a
mall or a landscaped median strip, it is still a traditional public forum.
Content-neutral regulation of speech in the Center Island mall is thus
limited to "reasonable restrictions on the time, place, or manner ...
provided the restrictions ... `are narrowly tailored to serve a signifi-
cant governmental interest, and that they leave open ample alternative
channels for communication of the information.'" Ward v. Rock
Against Racism, 491 U.S. at 791 (quoting Clark v. Community for
Creative Nonviolence, 468 U.S. at 293). The County cannot exclude
a speaker from the Center Island unless "`the exclusion is necessary
to serve a compelling state interest and the exclusion is narrowly
drawn to achieve that interest.'" Ark. Educ. , 523 U.S. at ___, 118
S. Ct. at 1641 (quoting Cornelius, 473 U.S. at 800). The County's
exclusion of non-residents must fall before these tests.

The County's exclusion of non-residents is not a reasonable time,
place, or manner restriction. Recognizing the important traffic and
safety concerns at issue, several courts have upheld limits or even
bans on certain speech in areas in close proximity to streets with mov-
ing traffic, including median strips, as reasonable time, place, or man-
ner restrictions. See, e.g., ACORN v. City of Phoenix, 798 F.2d at
1267; ISKCON of New Orleans, Inc. v. City of Baton Rouge, 876 F.2d
at 497. The County has not asserted any traffic or safety need to shut
down the Center Island mall to expressive conduct by non-residents.
_________________________________________________________________
12 Several of these courts reserved the question of whether streets that
have been opened to traffic still constitute traditional public fora. See,
e.g., ACORN v. City of Phoenix, 798 F.2d at 1267; News & Sentinel Co.
v. Cox, 702 F. Supp. at 899 n.21. Even if streets opened to traffic are not
traditional public fora, this would not necessarily indicate that median
strips, especially those housing sidewalks, also lose their traditional pub-
lic fora status.

                     16
Nor could the County make such a claim -- its avowed goal is to
encourage qualified persons to use the Center Island mall for expres-
sive conduct. Therefore, the residency restriction is unreasonable as
a time, place, and manner restriction.

Nor is the County's exclusion of non-resident speakers narrowly
tailored to achieve compelling state interests. The County has asserted
numerous interests served by its residents-only policy: (1) it reduces
the County's maintenance, upkeep, and wear-and-tear costs, because,
inter alia, it reduces the amount of resources the County must devote
to ensure compliance with the other terms of the Memorandum; (2)
it ensures the availability of the Center Island mall for use by resi-
dents; (3) it is an efficient way to allocate limited resources; (4) it
reduces the clutter that might accrue on the Center Island mall by lim-
iting the number of potential users who may set up a display; (5) it
provides a benefit to County residents whose tax dollars built and
maintain the Complex; and (6) it avoids the creation of an indiscrimi-
nately opened public forum. Assuming that at least some of these
interests are compelling,13 the residents-only policy must be struck
down because it is not narrowly tailored to achieve any of these ends.
While narrow tailoring under the time, place, and manner standard
does not require use of the least-restrictive alternative, Ward, 491
U.S. at 797, the County may not burden substantially more speech
than is necessary to further its interests, id. at 799. Here, the County's
policy burdens substantially more speech than necessary to further
any of its asserted interests. The County has closed this public forum
to the entire world of speakers except the class of qualified persons.
The same interests could be achieved with much less burden by the
simple expedients of charging fees for upkeep and monitoring costs,
or by creating a priority system favoring qualified persons.

Further, the record shows that, in fact, the County's policy is
wholly unnecessary as concerns the Center Island mall. Since Novem-
ber 1996, only eight applications have been received for private dis-
plays in the Center Island mall; six of these have been from Ms.
Warren or one of her supporters. The Center Island mall is large
enough to accommodate numerous displays at the same time. Since
_________________________________________________________________
13 Undoubtedly, it cannot be a compelling state interest to treat a public
forum as a nonpublic forum.

                     17
we are not using a rational basis analysis we need not credit theoreti-
cal arguments raised by the County. Certainly the demand for use of
the Center Island mall has not necessitated the County's residents-
only policy. I would therefore strike down the residents-only policy
on First Amendment grounds as applied to the Center Island mall.

WILKINSON, Chief Judge, concurring:

Speech is presumptively a national commodity. The Supreme
Court has said as much in applying the First Amendment to the states.
Gitlow v. New York, 268 U.S. 652, 666 (1925).*

Plaintiff here seeks to put this proposition to the test. She asks
nothing more than to spread and celebrate the message of her faith in
a large, common, open-air public space. She was denied the right to
speak solely because she was not a resident of Fairfax County, but
rather of an independent city surrounded by the County. To limit a
forum such as this one to those who live within the jurisdiction is to
balkanize our civic dialogue. Were the Freedom Riders to be denied
access to public fora in the South because they came from out of
state? Is a Vermonter to be denied access to an Ohio public forum if
he wishes to bring attention to the problem of acid rain? Is a pro-life
Ohioan to be disallowed from protesting pro-choice developments in
Virginia? And are Virginians, who are concerned about garbage
trucked into their state from New York, to be prohibited from protest-
ing such actions in a New York public forum?

Speech in America cannot be that parochial. The fact that this
forum is near a government complex would seemingly present an
even more urgent question. The Washington metropolitan area is an
especially interconnected region, nowhere more so than where traffic
tie-ups are concerned. Is a speaker from one jurisdiction to be denied
the right to protest the position of a neighboring governing body on
the widening of the Springfield Interchange or the replacement of the
Woodrow Wilson Bridge?
_________________________________________________________________
*My good colleague Judge Niemeyer appears to protest this view in
his dissent (see section VI). But none of the examples he gives involve
restrictions solely on non-residents in an open-air public space at the seat
of government.

                    18
Surely a speaker is entitled to spread the faith or the political gos-
pel beyond the community in which she lives. Even in the age of the
Internet, there may be those who prefer to present their message face-
to-face. None of this means that local governments are without
recourse in dealing with open-air public fora speakers. Such fora
remain subject to reasonable time, place, and manner restrictions.
Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293
(1984). Especially with respect to matters of security, but also in
maintaining the beauty and ambience of the public setting, local gov-
ernments deserve latitude. The answer, I think, lies in according
municipalities time, place, and manner flexibility rather than permit-
ting them to silence altogether those who serve to connect our
national speech.

NIEMEYER, Circuit Judge, dissenting:

Rita Warren applied to Fairfax County, Virginia, for a permit to
display a creche and other objects conveying her message of "love,
hope, and peace" on a grassy median on the grounds of the Govern-
ment Center Building. After the County denied the permit because the
median was designated for displays only by county residents and
employees and Warren was neither, she filed this action, contending
that the County's restriction violated her First Amendment rights.

The district court dismissed Warren's action, holding that Fairfax
County "made unmistakably clear its intention" to establish the
median as a "limited public forum" for use by individuals and groups
who have a specified relationship with Fairfax County and that the
"use restriction [was] reasonable in light of the purposes served by the
[median]." Warren v. Fairfax County, 988 F. Supp. 957, 964, 966
(E.D. Va. 1997). For the reasons that follow, I would affirm.

I.

Through regulation, Fairfax County has designated the common
areas of three buildings and their grounds (including driveways, side-
walks, and parking areas) for use for displays, performances, fairs,
and the like by residents and employees of Fairfax County. While all
three buildings are located on Government Center Parkway -- the
Government Center Building at 12000; the Pennino Building at

                    19
12011; and the Herrity Building at 12055 -- the regulation does not
purport to extend beyond the grounds of these buildings to the Park-
way itself or its sidewalks. This case involves the application of the
regulation to deny Warren a permit to display a creche on the median
area in front of the Government Center Building.

The Government Center Building appears to be located in an other-
wise largely wooded area that is removed from residential, commer-
cial, and office areas where people would be likely to gather. The
building is accessed from Government Center Parkway by a
horseshoe-shaped driveway that leads from the Parkway to the front
door of the Building and back to the Parkway. Enclosed by the drive-
way is a median consisting of grass, trees, brick, and concrete. This
median, often referred to as the Center Island, has a width, according
to the majority, of 30 yards. It was primarily designed, as the district
court observed, "for aesthetic purposes such as plantings," Warren,
988 F. Supp. at 962, and it is a part of the grounds around the Govern-
ment Center Building that are subject to Fairfax County's "Procedural
Memorandum No. 08-05," addressing "Regulations for Public Use of
Facilities and Grounds at the Fairfax County Government Center
Complex." That Memorandum defines the purpose of its regulations
as follows:

          It is a policy of the Fairfax County Board of Supervisors to
          encourage use of the common areas [defined as buildings,
          grounds, and parking lots] of the Government Center Com-
          plex by Fairfax County nonprofit organizations and individ-
          ual citizens of Fairfax County for civic, cultural,
          educational, religious, recreational, and similar activities of
          a nonprofit nature -- and for intergovernmental purposes --
          so as not to interfere with County government functions or
          conflict with official activities of the Board of Supervisors,
          Board-appointed commissions, the Board of Zoning
          Appeals or County agencies.

Fairfax County allows the use of the grounds around the Government
Center Building by eight classes of entities, including "[a]ny individ-
ual resident of Fairfax County . . . for nonprofit personal/private use"
and "[a]ny employee of the Fairfax County government for person-
al/private use." The regulation allows "[a]ttended displays" on the

                    20
Center Island, but each display is limited to one week per year, must
be attended by an adult at all times, and must clearly state that it is
a private display. A person is required to obtain a permit before erect-
ing an attended display.

Rita Warren, a resident of Fairfax City, which is a neighboring
political subdivision distinct from Fairfax County, applied for a per-
mit to erect a creche and a cross aimed at spreading her message of
"love, hope, and peace." Because Warren was neither a resident nor
an employee of Fairfax County, her application was denied. She filed
this action against Fairfax County, claiming, among other things, that
the denial of her permit application violated her First Amendment
right to free speech as applied to the states through the Fourteenth
Amendment.

II.

The question presented by this appeal is whether Fairfax County
can limit to county residents and employees the use, for the purpose
of placing displays, of a grassy median within the horseshoe-shaped
driveway in front of its Government Center Building. In resolving this
question, we assume that the placement of a creche and a cross on the
median to spread the message of love, hope, and peace would be
speech protected by the First Amendment.

Under established Supreme Court precedent, the extent to which
government may limit access to a particular place for speech depends
on the character of the property at issue -- whether the forum is a
"traditional public forum," a "designated public forum," or a "nonpub-
lic forum." See Arkansas Educ. Television Comm'n v. Forbes, 523
U.S. 666, 677 (1998); Cornelius v. NAACP Legal Defense & Educ.
Fund, Inc., 473 U.S. 788, 802 (1985); Perry Educ. Ass'n v. Perry
Local Educators' Ass'n, 460 U.S. 37, 44-46 (1983). Because
"[n]othing in the Constitution requires the Government freely to grant
access to all who wish to exercise their right to free speech on every
type of Government property," Cornelius, 473 U.S. at 799-800, an
inquiry into the nature and function of the property is necessary to
determine the kind of restriction that is permissible under the First
Amendment.

                    21
A traditional public forum, where restrictions on speech receive the
highest scrutiny, is a public place where, by long history, the public
has gathered to speak, debate, and exchange ideas. See Perry, 460
U.S. at 45. Only those "`[p]ublic places' historically associated with
the free exercise of expressive activities, such as streets, sidewalks,
and parks, are considered, without more, to be `public forums.'"
United States v. Grace, 461 U.S. 171, 177 (1983); see also Frisby v.
Schultz, 487 U.S. 474, 480-81 (1988) (holding that residential streets
are traditional public fora). Such places are considered traditional
public fora because they "have immemorially been held in trust for
the use of the public and, time out of mind, have been used for pur-
poses of assembly, communicating thoughts between citizens, and
discussing public questions." Perry, 460 U.S. at 45 (quoting Hague
v. CIO, 307 U.S. 496, 515 (1939)).

Until now, only streets, sidewalks, and parks have been identified
as traditional public fora and then only when the street, sidewalk, or
park has been dedicated to the "free exchange of ideas." Cornelius,
473 U.S. at 800. The characterization of a place as physically a street,
sidewalk, or park, without more, is not adequate to define a traditional
public forum. See United States v. Kokinda, 497 U.S. 720, 727 (1990)
(plurality opinion) ("The mere physical characteristics of the property
cannot dictate forum analysis"). Similarly, the mere fact that property
is publicly owned or freely accessible to people to come and go at
will does not make it a traditional public forum. See Grace, 461 U.S.
at 177 ("Publicly owned or operated property does not become a
`public forum' simply because members of the public are permitted
to come and go at will"). Thus, while Main Street in a small town
may be a traditional public forum, an interstate highway might not be
one. Similarly, a sidewalk on a public thoroughfare generally will be
a traditional public forum, see id. at 179-80, whereas a sidewalk dedi-
cated to one public building or on the grounds of that public building
is not, see Kokinda, 497 U.S. at 727 (plurality opinion) (concluding
that a United States Post Office sidewalk leading from the parking
area to the front door of the post office was not a traditional public
forum); see also Greer v. Spock, 424 U.S. 828, 835-37 (1976) (hold-
ing that footpaths and portions of state and county streets that were
within military jurisdiction were not public fora even though they
were freely open to civilian pedestrian and automobile traffic); cf.
Grattan v. Board of Sch. Comm'rs, 805 F.2d 1160, 1162-63 (4th Cir.

                    22
1986) (holding that public school parking lots are not public fora).
Similarly, a public square or commons is surely a traditional public
forum, whereas a zoological park, a public cemetery, or even a public
university is not. See, e.g., 32 C.F.R. § 553.22(f), (g) (restricting pick-
eting, orations, displaying of placards, distribution of handbills, solici-
tation, and other forms of speech in the Arlington National Cemetery
out of respect for the "honored dead"); Widmar v. Vincent, 454 U.S.
263, 267-68 n.5 (1981). Thus, a traditional public forum is a narrower
category than the aggregate of its physical properties might suggest;
it must be a public property with general accessibility that has as "a
principal purpose . . . the free exchange of ideas." Cornelius, 473 U.S.
at 800.

We thus may conclude that the Supreme Court cases have limited
the traditional public forum to streets, sidewalks, and parks,1 and then
only to streets, sidewalks, and parks that have provided a place for
expression as a principal purpose. We have found no case extending
the traditional public forum beyond these bounds. Indeed, the
Supreme Court "has rejected the view that traditional public forum
status extends beyond its historic confines." Forbes, 523 U.S. at 678
(citation omitted).

In traditional public fora, in order for government to enforce a
content-based restriction, "it must show that its regulation is neces-
sary to serve a compelling state interest and that it is narrowly drawn
to achieve that end." Perry, 460 U.S. at 45. The government may,
however, impose a content neutral regulation on the time, place, or
manner of expression as long as the regulation is"narrowly tailored
to serve a significant government interest" and"leave[s] open ample
alternative channels of communication." Id . (citations omitted).

The second type of forum relevant to our analysis is the designated
_________________________________________________________________
1 The majority cites Southeastern Promotions, Ltd. v. Conrad, 420 U.S.
546 (1975), for the proposition that a theater can be a traditional public
forum. To the contrary, the Supreme Court said there that the auditorium
at issue in that case was a "public forum[ ] designed for and dedicated
to expressive activities." Id. at 555 (emphasis added). It is thus clear that
the Court found the auditorium to be a designated public forum rather
than a traditional public forum.

                     23
public forum. A designated public forum is created by the purposeful
designation by government of a place for expressive activity. See
Forbes, 523 U.S. at 677; Cornelius, 473 U.S. at 802. This designation
can limit forum access to a class of people or for certain topics, see
Perry, 460 U.S. at 46 n.7, thereby creating a"limited public forum,"
which allows the government to "legally preserve the property under
its control for the use to which it is dedicated." Lamb's Chapel v.
Center Moriches Union Free Sch. Dist., 508 U.S. 384, 390 (1993);
see also Rosenberger v. Rector & Visitors of the Univ. of Virginia,
515 U.S. 819, 829-30 (1995). Where a designated public forum is
thus limited to a certain class of persons, restrictions on the speech of
members of that class are subject to the same scrutiny as in the tradi-
tional public forum, but restrictions on the speech of persons outside
that class are permissible so long as they are reasonable and not based
on viewpoint. See Rosenberger, 515 U.S. at 829-30; Perry, 460 U.S.
at 46.

Government properties that are neither traditional public fora nor
designated public fora "are either nonpublic fora or not fora at all."
Forbes, 523 U.S. at 677 (citing International Soc'y for Krishna Con-
sciousness, Inc. v. Lee, 505 U.S. 672, 678-79 (1992)). "The govern-
ment can restrict access to a nonpublic forum `as long as the
restrictions are reasonable and [are] not an effort to suppress expres-
sion merely because public officials oppose the speaker's view.'" Id.
at 677-78 (quoting Cornelius, 473 U.S. at 800 (alteration in original)).
This is the same standard as that used to judge restrictions in limited
public fora on persons who are outside the class of persons for whom
a given forum was designated.

With these general principles in hand, I now turn to consider Fair-
fax County's restrictions on the median (Center Island) located on the
grounds of its Government Center Building.

III.

We have found no case that has concluded that a median, a traffic
island, or a similar plot separating public roadways or even dedicated
roadways on public grounds is a traditional public forum.2 Surely,
_________________________________________________________________
2 None of the cases cited by the majority hold otherwise. In
International Soc'y for Krishna Consciousness of New Orleans, Inc. v.

                     24
such a median is not a place dedicated to bringing citizens together
to exchange ideas. See Forbes, 523 U.S. at 677; Cornelius, 473 U.S.
_________________________________________________________________
City of Baton Rouge, 876 F.2d 494 (5th Cir. 1989), the court merely
assumed without deciding that streets and roadways were public fora and
upheld an ordinance prohibiting the solicitation of drivers in their auto-
mobiles. See id. at 497-99. The court in ACORN v. City of Phoenix, 798
F.2d 1260 (9th Cir. 1986), upheld a similar ordinance, stating that "we
need not decide whether public streets are perpetual public fora." Id. at
1267 (emphasis added). There is no holding that medians are traditional
public fora. In ACORN v. St. Louis County, 930 F.2d 592 (8th Cir. 1991),
the court upheld another ban on roadway solicitations. The court sug-
gested that "the streets" constituted "a public forum," id. at 594, but did
not hold that medians are traditional public fora. In Ater v. Armstrong,
961 F.2d 1224 (6th Cir. 1992), the court upheld yet another regulation
on expressive activity on or by the street as applied to a Ku Klux Klans-
man distributing literature to motorists from the median. The court did
hold "that the streets of Jefferson County, Kentucky are traditional public
fora." Id. at 1227. But it said no such thing about medians standing alone.
The word "median" does not appear anywhere in the majority opinion
after the court's rendition of facts. See id. at 1226-30.
The issue in all four of these cases was essentially the same, and it had
little to do with the case before us. The Eighth Circuit summed up the
problem that the various solicitation restrictions were targeting when it
observed that "solicitors [were] walking across lanes of traffic while cars
were moving, detaining cars after the light turned green, and crossing
between the front of one car and the rear of another. The solicitors regu-
larly returned to the median only after the light turned green." St. Louis
County, 930 F.2d at 596. The regulations were (permissibly) targeting
dangerous activity occurring on the streets-- solicitation of drivers in
their cars, not of persons on the medians. The courts were not faced with
whether the medians themselves were traditional public fora.

In Sloman v. Tadlock, 21 F.3d 1462 (9th Cir. 1994), the final circuit
court case cited by the majority, the court found viewpoint discrimina-
tion, see id. at 1468-69. This case has nothing to do with the traditional
public forum doctrine, and the court did not even use the term "tradi-
tional public forum." Indeed, the court did not use the word "forum" at
all.

The two district court cases that the majority cites, News & Sun-
Sentinel Co. v. Cox, 702 F. Supp. 891 (S.D. Fla. 1988), and ACORN v.
City of New Orleans, 606 F. Supp. 16 (E.D. La. 1984), also say nothing
about whether medians are traditional public fora.

                    25
at 800. The majority's reliance on the dictionary definition of "park"
does not advance the discussion because the Supreme Court has
repeatedly noted that the mere characterization of a particular place
as a park, street, or sidewalk is not determinative of whether that
place is a traditional public forum. See Kokinda , 497 U.S. at 727 (plu-
rality opinion); Greer, 424 U.S. at 838. Indeed, we have once before
fallen into this same analytical error, see United States v. Kokinda,
866 F.2d 699, 702-03 (4th Cir. 1989) (holding that because sidewalks
are generally traditional public fora, the sidewalk before the court
must be a traditional public forum), only to be reversed by the
Supreme Court, see United States v. Kokinda, 497 U.S. 720 (1990).
Rather than rely solely on the physical characteristics of a park or
sidewalk, we are instructed to focus on whether the property has been
"devoted to assembly and debate," Perry , 460 U.S. at 45, or whether
it has as a principal purpose "the free exchange of ideas," Cornelius,
473 U.S. at 800. See also Forbes, 523 U.S. at 677.

Leaving the majority's flawed analysis in this regard and applying
the Supreme Court's criteria, it is apparent that not even every park
is a traditional public forum because not every park is "devoted to
assembly and debate" or "the free exchange of ideas." The Everglades
or Yellowstone National Park are public parks open to the public.
Yet, those parks are not dedicated to assembly and debate, and,
indeed, in many portions of these parks, physical access is denied
altogether to preserve the natural environment. Similarly, Arlington
National Cemetery is a public park with physical features -- drive-
ways, trees, and grass -- common to parks in general. Yet, because
it is a place of burial, honor, and remembrance, to preserve decorum
consistent with the park's function, the government has prohibited all
picketing, demonstrating, displaying of placards, and distribution of
handbills, pamphlets and leaflets at the cemetery. See 32 C.F.R.
§ 553.22(f), (g). Indeed, it even prohibits the public from engaging in
"partisan activities" there. 32 C.F.R. § 553.22(i). Other national parks
and monuments have similar restrictions. See, e.g., 36 C.F.R.
§ 7.96(g)(3)(ii)(A) (prohibiting demonstrations or special events in
the vicinity of the Washington Monument on the National Mall in
Washington, D.C.); 36 C.F.R. § 7.96(g)(3)(ii)(D) (prohibiting demon-
strations or special events in the vicinity of the Vietnam Veterans

                    26
Memorial on the National Mall, an area stretching from Constitution
Avenue to the sidewalk by the reflecting pool). 3

We have also found no case that has concluded that even a street,
sidewalk, or park forming part of the grounds of a governmental
building that is dedicated to a particular governmental function is a
traditional public forum. To the contrary, such adjunct spaces are
associated with the building and are thought to be dedicated to the
limited use for which the building is dedicated. Thus, they are desig-
nated public fora, limited public fora, or nonpublic fora, but not tradi-
tional public fora. See, e.g., Kokinda, 497 U.S. at 727-29 (plurality
opinion) (parking lot and sidewalk on U.S. Post Office grounds);
Grace, 461 U.S. at 178-80 (lawn, plaza, and steps on Supreme Court
grounds); Greer, 424 U.S. at 837-39 (publicly accessible footpaths
and streets in military reservation); Adderly v. Florida, 385 U.S. 39,
41, 47 (1966) (grounds outside jailhouse); Grattan, 805 F.2d at 1162-
63 (parking lot on public school grounds). A fortiori, if streets, side-
walks, and parks forming a part of the grounds of a public building
dedicated to a particular governmental function are not traditional
public fora, neither are medians located on such grounds.

The scope of restrictions in this case, both in geography and in
kind, are analogous to those considered in Grace . There, the Supreme
Court left standing a regulation for the Supreme Court grounds in
Washington, D.C., that prohibits "processions or assemblages" or the
"display [of] any flag, banner, or device designed or adapted to bring
into public notice any party, organization, or movement." 40 U.S.C.
§ 13k. In ruling that this regulation, which applied to the Supreme
Court grounds, as well as the perimeter sidewalks, could not apply to
the perimeter sidewalks because those sidewalks were"indistinguish-
able from any other sidewalks in Washington, D.C.," Grace, 461 U.S.
at 179, the Court explained:

           We do not denigrate the necessity to protect persons and
           property or to maintain proper order and decorum within the
_________________________________________________________________
3 In Henderson v. Lujan, 964 F.2d 1179 (D.C. Cir. 1992), the D.C. Cir-
cuit struck down the restriction as applied to leafletting on the perimeter
sidewalks that are between 100 and 260 feet from the memorial, but it
left standing the remainder of the regulation.

                     27
          Supreme Court grounds, but we do question whether a total
          ban on carrying a flag, banner, or device on the public side-
          walks substantially serves these purposes.

Id. at 182 (emphasis added); see also Kokinda, 497 U.S. at 733-37
(plurality opinion) (upholding U.S. Postal Service regulations limiting
speech on post office grounds); Greer, 424 U.S. at 839 (upholding
governmental regulations limiting speech on public streets and foot-
paths in military reservation); Adderly, 385 U.S. at 42-43 (upholding
a trespass statute as applied to demonstrators on grounds outside a
jailhouse); Grattan, 805 F.2d at 1163-64 (upholding use of a state
statute to remove an individual distributing flyers in a school parking
lot).

The Government Center Building in this case is located on public
grounds, remote from other public areas, and contiguous to Govern-
ment Center Parkway. While Government Center Parkway is a public
thoroughfare providing access to the Government Center Building as
well as other places, the driveway leading to the Government Center
Building is located on the Building's grounds and is dedicated solely
for access to that building for persons having business there. While
the Parkway itself and the sidewalks of the Parkway may be tradi-
tional public fora, as they exist for general use by the public, the lim-
ited purpose driveway to the Government Center Building is more
analogous to the access sidewalk located on the United States Post
Office grounds in Kokinda, or the plaza, lawn, and steps around the
Supreme Court in Grace, or the public pathways and streets in the
military complex in Greer, or the jailhouse grounds in Adderly, or the
school parking lot in Grattan. And as the horseshoe-shaped driveway
to the Government Center Building in this case is dedicated to a lim-
ited purpose, so too is the median dividing the sides of the driveway.

In short, the median dividing the driveway of the Government Cen-
ter Building has not, by "long tradition," been "devoted to assembly
and debate." Perry, 460 U.S. at 45. And it does not have as a "princi-
pal purpose," the "free exchange of ideas" by the public generally.
Cornelius, 473 U.S. at 800. Indeed, medians generally are not areas
devoted to those purposes. They are for dividing traffic, usually for
aesthetic and safety purposes. As importantly, the median in this case
forms part of the grounds of the Government Center Building and is

                     28
dedicated for use in connection with that building. It is not the tradi-
tional public forum of which the Supreme Court has spoken where
people are historically free and likely to gather to express ideas. In
light of the Supreme Court's admonition that courts should not extend
traditional public forum status "beyond its historic confines," Forbes,
523 U.S. at 678 (citing Lee, 505 U.S. at 680-81), I conclude that the
median at the Government Center Building is not a traditional public
forum for First Amendment purposes.

IV.

Even though medians in general, and this median in particular, are
not traditional public fora, a median may nevertheless be designated
as a public forum or a limited public forum by a deliberate act of gov-
ernment. That designation cannot occur "by inaction or by permitting
limited discourse, but only by intentionally opening a nontraditional
forum for public discourse." Cornelius, 473 U.S. at 802 (emphasis
added) (citing Perry, 460 U.S. at 46). To be sure, courts "will not find
that a public forum has been created in the face of clear evidence of
a contrary intent." Id. at 803 (citation omitted). Accordingly, we must
look to the Fairfax County regulation governing the use of the Gov-
ernment Center Building and its grounds to discover the County's
intent as to the use of the median within these grounds.

In Procedural Memorandum No. 08-05, Fairfax County unambigu-
ously designates the Government Center Building and its grounds,
including its parking lot, as a "`limited' public forum." Perry, 460
U.S. at 48. Its intent is clearly stated -- to provide access to these
areas for the civic, cultural, religious, recreational, and similar activi-
ties of its citizens and employees. Proc. Memo. No. 08-05, I.A. The
Memorandum also imposes a number of other restrictions. Any use,
for example, must be "nonprofit [and] personal/private." In addition,
time limits are set for uses of the grounds; there are prohibitions
against disruptive noise levels; displays are physically limited, and
some must be attended; uses of bulletin boards have additional restric-
tions. There are special time, place, and manner rules for banners,
temporary signs, artwork, performances, bake sales, fairs, picketing,
demonstrations, receptions, and the like. But there is no effort to
impose any of these limitations beyond the grounds of the Govern-
ment Center Building (or beyond the grounds of the other two build-

                     29
ings covered by the policy). Specifically, there is no limitation
imposed on the public's use of the public thoroughfare in front of the
Government Center Building (Government Center Parkway) or the
adjacent sidewalk, both of which may be traditional public fora.

Thus, through deliberate governmental action, Fairfax County has
designated a public forum for limited use by a specified group of peo-
ple, and there can be no mistake about the County's intent. Accord-
ingly, under clear Supreme Court instruction, we must not find that
"a public forum has been created in the face of clear evidence of a
contrary intent" -- a mandate conveniently overlooked by the major-
ity. Cornelius, 473 U.S. at 803.

Accordingly, in the face of Fairfax County's clear intent, I would
conclude that Fairfax County has designated a limited public forum
at its Government Center Building and on the grounds of that build-
ing.

V.

When government designates a limited public forum, restricted for
use, for example, to a class of persons, such restriction is valid so long
as it is reasonable and viewpoint neutral. See Perry, 460 U.S. at 49,
54. Such a policy need only "rationally further a legitimate state pur-
pose." Id. at 54; see also the majority opinion (adopting Warren v.
Fairfax County, 169 F.3d 190, 201 (4th Cir. 1999) (Murnaghan, J.,
dissenting)).

No argument has been made that Fairfax County's limitations on
access to its Government Center Building and grounds are viewpoint
based. Indeed, the very same display that Warren wanted to erect
could have been erected by a Fairfax County resident or employee.
Likewise, a display with an opposing viewpoint (one promoting hate,
despair, and violence) would be disallowed if sought by a nonresident
or nonemployee, such as Warren, but would be allowed if sought by
a county resident or employee. The operation of the policy is totally
unrelated to viewpoint. Rather, it depends entirely on whether a per-
son is a member of the specified class.

                     30
I readily conclude also that the policy rationally furthers legitimate
county purposes. It is a legitimate purpose to further access of citizens
and government employees to their own government, promoting
accountability and community. And it is also legitimate to celebrate
the art, ideas, and culture of the citizenry, providing them a location
for display within the community. The policy is analogous to a bulle-
tin board in the lobby of a city hall that is dedicated to showing art
made by children in that city's public schools. The paintings of the
local children may have no more objective artistic value than paint-
ings made by children in the next town, but the city has a legitimate
interest in displaying the work of its own children to foster a sense
of community.

These policies accordingly enhance the Fairfax County community
spirit and tend to promote pride in the County and its government. As
well, they facilitate communication between citizens and their gov-
ernment. Thus, in restricting display permits at the Government Cen-
ter Building and its grounds to county residents and employees,
Fairfax County rationally advances its legitimate policy.

VI.

In his concurring opinion, Chief Judge Wilkinson apparently finds
comfort for the majority position in his generalized observation that
"[s]peech is presumptively a national commodity." What he fails to
note is that not every place can be an appropriate or unrestricted mar-
ket for that commodity. See Cornelius, 473 U.S. at 799-800 (explain-
ing that "[n]othing in the Constitution requires Government freely to
grant access to all who wish to exercise their right to free speech on
every type of Government property"). Free speech, open debate, and
public discourse form the backbone of an open, democratic govern-
ment, and no one of us desires in the least to undermine any defense
necessary to protect that structure. But we all also recognize that, so
long as the free exchange of ideas is protected, there is a concomitant
need to restrict the time and place for exercising that fundamental
right. These limitations to no degree threaten free speech, public
debate, or the free exchange of ideas. On the contrary, they enhance
it by providing order in the same way that travel restrictions, such as
requirements that traffic move on the right side and stop at traffic
lights, enhance rather than restrict free travel.

                     31
In recognition of this axiom, Congress found it appropriate, for
example, to prohibit orations, picketing, displaying of placards, and
distribution of handbills and leaflets at the Arlington National Ceme-
tery where the honor of the dead deserves that public debate be con-
ducted elsewhere. Likewise, the Supreme Court has recognized that
significant limitations on speech and debate are appropriate in other
public places, such as in public airport terminal buildings (Lee); on
U.S. Post Office grounds, including post office sidewalks (Kokinda);
on Supreme Court grounds, including the Court's plaza, lawn, and
steps (Grace); on the grounds of state universities (Widmar); on pub-
lic streets and footpaths within a military reservation (Greer); and on
grounds outside jailhouses (Adderly).

Fairfax County has adopted reasonable restrictions applicable to its
designated limited forum at its Government Center Building and
grounds, and they are no more intrusive than other similar restrictions
in analogous contexts. In failing to recognize the limited nature of the
forum in this case and in blindly adhering to rigid categories defined
not by the requirements of the First Amendment but by undiscerning
dictionary definitions, the majority yields to a fear that could, at
extremes, trample necessary, reasonable rules of order.

For these reasons, I respectfully dissent.

I am authorized to state that Judge Widener and Judge Williams
join in this opinion.

                     32